Citation Nr: 0303286	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the noncompensable disability evaluation assigned 
for service-connected bilateral hearing loss was appropriate.

2.  Whether the 10 percent disability evaluation assigned for 
service-connected tinnitus was appropriate.

(The issue of whether the noncompensable disability 
evaluation assigned for service-connected postoperative left 
inguinal hernia was appropriate will be the subject of a 
later decision.)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection for bilateral hearing loss with 
assignment of a noncompensable disability rating; service 
connection for tinnitus with assignment of a 10 percent 
disability rating; and service connection for residuals of 
repair of left inguinal hernia with assignment of a 
noncompensable disability rating.  The effective date for the 
awards of service connection for the aforementioned 
disabilities is September 23, 1998, based on the date upon 
which the veteran's original claim for compensation for these 
disabilities was received by VA.  See 38 C.F.R. § 3.400 
(2002).   In June 2001, the Board remanded the case to the RO 
for additional evidentiary and procedural development.  
Following these developments the RO confirmed the evaluations 
assigned to the disabilities at issue in a November 2002 
rating decision/Supplemental Statement of the Case.  
Thereafter, the case was returned to the Board in January 
2003 and the veteran now continues his appeal.

This appeal only addresses the issues of whether the 
noncompensable disability evaluation assigned for bilateral 
hearing loss and the 10 percent evaluation assigned for 
tinnitus were appropriate.  Further development will be 
conducted on the issue of whether the noncompensable 
disability evaluation assigned for service-connected 
postoperative left inguinal hernia was appropriate, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.   38 C.F.R. § 20.903.  
After giving the notice to the appellant and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that on 
audiological examination in December 1998 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds of 32.5 decibels in the right 
ear and 25 decibels in the left ear, and a speech 
discrimination score of 96 percent in the right ear and 100 
percent in the left ear.

2.  The objective medical evidence demonstrates that on 
audiological examination in September 1999 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds of 37.5 decibels in the right 
ear and 27.5 decibels in the left ear, and a speech 
discrimination score of 94 percent in the right ear and left 
ear.

3.  The veteran has Level I hearing in the right ear and 
Level I hearing in the left ear.

4.  Tinnitus is manifested by a persistent symptomatology. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

2.  A rating higher than 10 percent is not warranted for the 
veteran's service-connected tinnitus.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the rating issues concerning bilateral 
hearing loss and tinnitus, we note that the VCAA-compliant 
duty-to-assist provisions contained in the revised version of 
38 C.F.R. § 3.159 were discussed in a Supplemental Statement 
of the Case that was issued to the veteran in October 2002.  
Thus, the veteran has been provided with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  He has also been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his hearing loss and tinnitus 
claims during the course of the June 2001 remand which 
occurred during this appeal.  In this regard, we note that 
the June 2001 remand was made in response to the veteran's 
identification of pertinent medical records at the Clarksburg 
VA Medical Center which were not associated with the record 
at that time.  A review of the claims folder shows that the 
RO undertook reasonable efforts to obtain these outstanding 
records, including contacting the veteran to ask him to 
identify all sources and dates of his medical treatment and 
requesting the Clarksburg VA Medical Center to provide copies 
of any such medical records falling within the timeline 
reported by the veteran.  The veteran has also been provided 
with VA examinations which address the aforementioned 
increased rating claims on appeal.  Lastly, the RO notified 
the veteran in correspondence dated in November 2002 that his 
case would be held open for a period of 60 days to allow him 
to submit any additional evidence or contentions in support 
of his claim prior to returning the case to the Board.  No 
response identifying any additional, relevant evidence that 
has not otherwise been requested or obtained was received 
from the veteran.  We thus conclude that the veteran has been 
notified of the evidence and information necessary to 
substantiate his hearing loss and tinnitus claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating these specific claims.  For these reasons, 
further development of the case with respect to the issues of 
entitlement to increased evaluations for bilateral hearing 
loss and tinnitus is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  (As previously stated, 
additional development will be undertaken by the Board with 
respect to the issue of whether the noncompensable disability 
evaluation assigned for service-connected postoperative left 
inguinal hernia was appropriate.)

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis 

The veteran's military service records show that he served in 
the field artillery.  The veteran filed his original claim 
for VA compensation for bilateral hearing loss on September 
23, 1998.  In a January 1999 rating decision the RO granted 
his claim and assigned a noncompensable evaluation.

On the authorized VA audiological evaluation on December 29, 
1998, the veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
25
75
LEFT
20
15
10
10
65

The above findings show that the veteran's average pure tone 
thresholds, in decibels, at the frequencies of 1000, 2000, 
3000 and 4000 Hertz was 32.5 in the right ear and 25 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in his right ear and of 100 percent in 
his left ear on testing under Maryland CNC criteria.  At the 
examination he presented with complaints of tinnitus which 
was manifested by persistent symptoms of a perceived ringing 
sound which was louder at night.  The examiner opined that 
the veteran's tinnitus had a moderate disabling effect on his 
daily life.  The diagnoses were bilateral sensorineural 
hearing loss and tinnitus.  

On the authorized VA audiological evaluation on September 15, 
1999, the veteran's pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
75
LEFT
15
15
10
20
65

The above findings show that the veteran's average pure tone 
thresholds, in decibels, at the frequencies of 1000, 2000, 
3000 and 4000 Hertz was 37.5 in the right ear and 27.5 
percent in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in his right ear and of 94 
percent in his left ear on testing under Maryland CNC 
criteria.  The veteran reported tinnitus is both ears, with 
greater symptomatology in his left ear than his right.  The 
diagnoses were bilateral sensorineural hearing loss and 
tinnitus.

In oral testimony presented at an April 2001 video conference 
hearing, the veteran testified, in pertinent part, that he 
believed that his bilateral hearing loss had become worse and 
that he was advised that he would eventually need electronic 
hearing aids.  He was not using hearing aids at the time of 
the video conference.  He reported that he found it difficult 
to hear spoken words and needed to turn up the volume control 
of his television or radio to a very loud level in order to 
hear them.  He reported that he was employed as a concrete 
finisher in the construction industry and that he wore 
hearing protectors on the job.  His hearing loss did not 
cause him concern for his personal safety at his workplace.  
He denied receiving regular treatment for his hearing 
disability.  He described his tinnitus as being manifest by a 
persistent and annoying ringing sensation which increased in 
intensity during the evening and early daylight hours when 
there was less ambient noise to mask it.

We note that this case is based on an appeal of a January 
1999 RO decision which, inter alia, awarded the initial 
grants of service connection for bilateral hearing loss and 
tinnitus, effective from September 23, 1998; as previously 
discussed, this is the date on which the veteran filed his 
original claims for VA compensation for these disabilities.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected audiological disability and tinnitus for 
separate periods of time, from September 23, 1998, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(2002).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  This became 38 
C.F.R. § 4.86 (2002), which addressed rating exceptional 
patterns of hearing impairment.  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  However, the Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables and has detected no discernable 
change.  Further, the Board finds that the revisions made to 
38 C.F.R. § 4.86 (2002) pertain to exceptional patterns of 
hearing loss, and that these newly developed criteria are not 
pertinent to the veteran's current claim, as they are 
applicable in cases when the claimant has a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz, or when the claimant has a pure 
tone threshold of 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the present case, the 
evidence demonstrates that an exceptional level of impaired 
hearing does not exist, such that 38 C.F.R. § 4.86 is 
inapplicable.  In sum, the Secretary has stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

The objective medical tests used by VA to assess the extent 
of hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2002))  
Therefore, his level of audiological impairment is based on 
his unassisted hearing acuity and negates any contention 
which he may make to the effect that his need of hearing aids 
forms a basis for an increased rating.

Two VA audiological examinations were conducted in the course 
of this appeal; one in December 1998, and the most recent one 
in September 1999.  Because of the Court's holding in the 
Fenderson case, these examinations will establish the dates 
on which any staged ratings will apply.

The results of the December 29, 1998 VA examination indicate 
that the veteran had an average pure tone threshold of 32.5 
decibels in his right ear, 25 decibels in his left ear, with 
speech recognition of 96 percent in his right ear and 100 
percent in his left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level I and his left ear is at Level I.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation 
commencing from the date of his claim, September 23, 1998.

The results of the September 15, 1999 VA examination indicate 
that the veteran's hearing acuity had worsened slightly in 
both ears.  The average pure tone threshold in the right ear 
was 37.5 decibels, and was 27.5 decibels in the left ear, 
with speech recognition of 94 percent, bilaterally.  
Evaluating this test score based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  However, 
notwithstanding the evident slight decrease in hearing 
acuity, this level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, is entitled to only a noncompensable 
evaluation.

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a compensable level of impaired 
hearing acuity at any time during the appellate period, from 
September 23, 1998, to the present.  Therefore, his claim for 
a compensable evaluation for his bilateral audiological 
disability must be denied.  Because the evidence in this case 
is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Recurrent tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating schedule provides for a 10 
percent rating, and no higher, for this disability.  The 
veteran therefore cannot be granted an increased schedular 
rating as he is already rated at the maximum level permitted.

The evidence does not demonstrate that the veteran's hearing 
loss or tinnitus symptomatology present an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran's hearing 
testimony indicates that he is able to maintain regular 
employment in the construction industry and that his impaired 
hearing does not impose a safety risk while he is at the 
workplace.  Therefore, to the extent that the veteran asserts 
that his claim should be considered for an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002), we find that there is no evidence to support a 
referral of his case to the Director of the VA Compensation 
and Pension Service for extraschedular consideration.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An increased evaluation in excess of 10 percent for service-
connected tinnitus is denied.




	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

